DETAILED ACTION

The amendment filed on 01/08/2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyanaga (US 20180015639) and Patten (US 1974664).


	Regarding claims 8 and 9, Miyanaga discloses a drill bit (1) for chiselling rock, comprising: an impact face (outer surface of  drill 1 at right end of drill 1 in fig 2) at an insertion end (right end of drill 1 on fig 2) of the drill bit (fig 2); a hollow shank (3) (fig 2), wherein a delivery passage (30) is defined within the hollow shank (fig 2); and a drill head (2), wherein the drill head has, at a front end of the drill head, a plurality of cutting faces (22, 23) (figs 1-3), an intake opening (opening created by suction hole 24 on outer surface of drill tip 2, see figs 1-3) (fig 1), and an intake passage (24) and wherein the intake passage connects the intake opening to the delivery passage (see figs 1-3); 

Patten teaches that the intake opening (6) has a triangular cross section (figs 1-4 shows triangular cross section for opening 6, also see page 1 line 85-90)
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Miyanaga and Patten before him or her, to modify the apparatus disclosed by Miyanaga to include an intake opening with a noncircular cross section as taught by Patten to provide better fluid flow capabilities through the bottom end of the drilling tool and allow for easy manufacturing of the intake opening by cutting the metal sheet along three straight line as opposed to a curved cutting path in a circular opening.
The combination of Miyanaga and Patten is silent regarding the fact that a surface area of the intake opening is at least 30% greater than a surface area of a largest circle that is inscribable in the intake opening. However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Miyanaga and Patten before him or her, to modify the apparatus disclosed by the combination of Miyanaga and Patten to include the fact that a surface area of the intake opening is at least 30% greater than a surface area of a largest circle that is inscribable in the intake opening in order to optimize fluid flow since since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).



However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Miyanaga and Patten before him or her, to modify the intake opening disclosed by the combination of  Miyanaga and Patten to include an area of the intake opening  more than 10% or less than 25% of the front end of the drill head in order to achieve optimal fluid flow through the bit while preventing debris of a certain size of entering and damaging the drill string since such a modification would have involved a mere change in the size of a component. A -change in size is generally recognized as being within the level ·of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.

Regarding claim 13, Miyanaga further discloses that each of the plurality of cutting faces has a rake face (22) and a flank face (23) (fig 1), and are in contact with one another along a chisel edge (21) (fig 1).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanaga (US 20180015639) and Patten (US 1974664) as applied to claim 1 above, and further in view of Keshavan et al. (US 20100155149)

Regarding claim 14, the combination of Miyanaga and Patten is silent regarding the fact that the plurality of cutting faces are sintered tungsten carbide. Miyanaga and Keshavan disclose similar cutting elements used in downhole operations. 
Keshavan teaches the plurality of cutting faces are sintered tungsten carbide ([0109] discloses the use of sintered tungsten carbide on cutting element 102, cutting element 102 is located on cutting face as shown in fig 9 ).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Keshavan, Patten and Miyanaga before him or her, to modify the apparatus disclosed by the combination of Miyanaga and Patten to include sintered tungsten carbide on the plurality of cutting faces as taught by Keshavan in order to make the bit more wear resistant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/DA/

3/11/2021